Citation Nr: 0010673	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-15 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include the issue of whether the appellant has status as a 
claimant.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant's service is unverified.

The appellant applied for VA disability compensation in March 
1997.  Only veterans are legally entitled to VA disability 
compensation.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  He 
did not submit a DD form 214 or other actual verification of 
his status as a veteran.  Proof of veteran status is the 
first element in a successful claim for VA disability 
compensation.  D'Amico v. West, No. 99-7110, slip op. at 7 
(Fed. Cir. Apr. 7, 2000); see also 38 U.S.C.A. § 101(2) (West 
1991) (definition of veteran).  An application for disability 
compensation made without proof that the applicant is a 
veteran is an incomplete application.  The RO must inform the 
appellant that his application is incomplete and inform him 
of what evidence to submit to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991).

Any obligation of the appellant to complete his application 
notwithstanding, it appears that VA may have a copy of his DD 
214 at the Austin Automation Center.  See VA Adjudication 
Procedure Manual M21-1, Part III,  4.02(b) (Change 41 July 
12, 1995); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Secretary has constructive notice for adjudication purposes 
of records in VA possession).  In any event, the RO should 
independently verify the appellant's service, and associate 
any response with the claims file.

It also appears that the appellant submitted the service 
medical records that are now in his VA claims folder.  If the 
appellant verifies his service, the RO should request his 
medical records directly from any appropriate repository.

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant that his 
application for VA disability 
compensation is incomplete.  Inform him 
that he must submit his DD Form 214 or 
other official verification of his dates 
of service and character of discharge 
within the time limits prescribed in 
38 U.S.C. § 5103(a).

2.  The RO should independently seek 
verification of the appellant's service 
and attach any verification received with 
the claims file.

3.  If the appellant submits the 
documentation requested in instruction 
one, or if the RO successfully verifies 
the appellant's service, the RO shall 
request the appellant's service medical 
records from any appropriate repository.

3.  Readjudicate the matter at issue as 
stated in this remand, supra.  If not 
granted, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

